DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/02/2022 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “variable gash geometry” and “unique radius” as in claim 1; “gash grinds is a full gash grind” as in claim 2; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Line 1 “a variable radius gash geometry for a rotary cutting tool…the geometry comprising: a plurality of gash grinds each associated with an end cutting edge”.  However, the metes and bounds of what specifically is being claimed are unclear.  It is unclear whether the scope of the claim is to a geometry or to a cutting tool having gash grinds with a specific shape.  Since Applicant’s claimed invention is unclear, the metes and bounds of what specifically is encompassed by the claimed limitations is unclear.  Further clarification is needed.
Line 4 that “each of the gash grinds is defined by a unique radius”.  It is unclear what exactly is catalogued as “unique” radius. How is this radius “unique”?  Does it have specific and different shapes? Or different radius of curvatures?  Additionally, radius in what sense? Radius of curvature of the gash grinds? Or the radial extent to which the gashes extend to (e.g. from an axis of the tool, radially extending to a peripheral cutting edge).  Further clarification is needed.
Line 4 “unique radius such that the end cutting edges have equal length”?  Is it that the radius defines the length of the cutting edges?  How exactly, the unique radius defines the length of the cutting edges in such a way that they are equal?
Further, there is insufficient antecedent basis for “the end cutting edges” (plural) since no end cutting edges, plural, has been previously introduced in the claim.
Further, in relation to what, and from where to where is this “length” of the end cutting edges is being defined as?  Length from a central axis of the tool, towards a peripheral cutting edge?  Further clarification is needed.
Claim 2 recites on:
Lines 1-2 that “each of the gash grinds is a full radius gash grind”.  However, it is unclear what specifically is meant by “full radius gash grind”.  Is it that is curved in such a was that has a radius?  Or is it that the radial extent of the gash grind extends all the way from an axis of the tool, to a peripheral cutting edge?  Further clarification is needed.
Claim 3 recites on:
Lines 1-2 that the axial rake face and the clearance face “associated with each of the plurality of gash grinds are formed via the gash grind associated therewith”.  The was these limitations have been set forth is unclear.  How exactly each of the rake and clearance faces that associated with each of the plurality of gash grinds are formed via the gash grind associated therewith?  Therewith of what? Associated how?  How can the gash grinds be associated with themselves?  Further clarification is needed.
Claim 4 recites on:
Lines 1-2 that the end cutting edges “are each formed via the gash grind associated therewith”.  Therewith of what?  Associated how? Is it that the gash grinds form the end cutting edges?  The way these limitations have been set forth is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda US 2017/0326655.
In regards to claim 1, Kuroda discloses (in Figure 3) variable radius gash geometry for a rotary cutting tool (1), the variable radius gash geometry comprising: a plurality of gash grinds (8, 9a and 9b) each associated with an end cutting edge (2(6) and 2(7)), wherein each of the gash grinds (group of gash grinds 8 and group of gash grinds 9a and 9b) is defined by a unique radius (note that each gash grind 8 and 9a-9b that correspond to each of group of cutting edges 2(6) and 2(7), is unique) such that the end cutting edges have equal length (note that the radial extent of the length of the cutting edges taken in a radial direction, from a central axis 0 towards a radially outmost end mill diameter, is equal to all end cutting edges; also as an alternative interpretation, note that all cutting edges 2(6) have the same length and all the cutting edges 2(7) have the same length).
In regards to claim 2, Kuroda discloses the variable radius gash geometry of claim 1, Kuroda discloses that each of the gash grinds (8, 9a and 9b) is a full radius gash grind (see Figure 3, and note that the gash grinds are curved as to form a full radius) that is tangent to an axial rake face and a clearance face.
In regards to claim 3, Kuroda discloses the variable radius gash geometry of claim 2, Kuroda discloses that the axial rake face and the clearance face associated with each of the plurality of gash grinds are formed via the gash grind associated therewith.
In regards to claim 4, Kuroda discloses the variable radius gash geometry of claim 1, Kuroda discloses that the end cutting edges (2(6) and 2(7)) are each formed via the gash grind (8, 9a and 9b) associated therewith.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al. US 2020/0047263 (hereafter—Maeda--).
In regards to claim 1, Maeda discloses (in Figure 3) variable radius gash geometry for a rotary cutting tool (1), the variable radius gash geometry comprising: a plurality of gash grinds (7) each associated with an end cutting edge (9), wherein each of the gash grinds (7) is defined by a unique radius (since each gash grind 7 is unique to each cutting edge) such that the end cutting edges (9) have equal length (note that the radial extent of the length of the cutting edges taken in a radial direction, from a central axis 0 towards a radially outmost end mill diameter, is equal to all end cutting edges).
In regards to claim 2, Maeda discloses the variable radius gash geometry of claim 1, Maeda discloses that each of the gash grinds (7) is a full radius gash grind (see Figure 4, and note that the gash grinds are curved as to form a full radius) that is tangent to an axial rake face (11) and a clearance face.
In regards to claim 3, Maeda discloses the variable radius gash geometry of claim 2, Maeda discloses that the axial rake face and the clearance face associated with each of the plurality of gash grinds are formed via the gash grind associated therewith.
In regards to claim 4, Maeda discloses the variable radius gash geometry of claim 1, Maeda discloses that the end cutting edges (9) are each formed via the gash grind (7) associated therewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanbach et al. US 2015/0258616 (hereafter—Stanbach--) in view of Maeda et al. US 2020/0047263 (hereafter—Maeda--).
In regards to claim 1, Stanback discloses (in Figure 2) radius gash geometry for a rotary cutting tool (10), the variable radius gash geometry comprising: a plurality of gash grinds (22) each associated with an end cutting edge (see Figure 2), wherein each of the gash grinds (22) is defined by a unique radius (since each gash grind 22 is unique to each cutting edge) such that the end cutting edges (9) have equal length (note that the radial extent of the length of the cutting edges taken in a radial direction, from a central axis 0 towards a radially outmost end mill diameter, is equal to all end cutting edges).
Maeda teaches that it is well known in the art, to have an end mill with gash grinds, each gash grind having a variable gash (note that as taught by Maeda, each gash 7 has different depth, such that it is variable) to enhance chip discharging properties of the gash and prevent chip clogging to improve machining.
Maeda teaches that having gashes each with variable gash geometry is one of a finite number of permutations known to be useful to enhance chip discharging properties of the gash and prevent chip clogging to improve machining.   Thus, it would have been obvious to a person of ordinary skill in the art to try having the gash grinds of Stanback be with a variable gash geometry  based on the teachings of Maeda in an attempt to provide enhance chip discharging properties of the gash and prevent chip clogging to improve machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having the same geometry, being unequal in geometry or being alternating in geometry).
Additionally, it would have been obvious to a person having ordinary skill in the art, to have Stanback’s gash grinds to be a variable gash geometry as taught by Maeda to enhance chip discharging properties of the gash and prevent chip clogging to improve machining.
In regards to claim 2, Stanback as modified discloses the variable radius gash geometry of claim 1, Stanback as modified discloses that each of the gash grinds (22 of Stanback as modified with Maeda) is a full radius gash grind (as extending all the way from a central axis in a radial direction as in Figure 2) that is tangent to an axial rake face and a clearance face.
In regards to claim 3, Stanback as modified discloses the variable radius gash geometry of claim 2, Stanback as modified discloses that the axial rake face and the clearance face associated with each of the plurality of gash grinds are formed via the gash grind associated therewith (see Figure 2).
In regards to claim 4, Stanback as modified discloses the variable radius gash geometry of claim 1, Stanback as modified discloses that the end cutting edges are each formed via the gash grind associated therewith (see Figure 2).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanbach et al. US 2015/0258616 (hereafter—Stanbach--) in view of Maeda et al. US 2020/0047263 (hereafter—Maeda--) as applied to claim 1 above and in further view of Haraguchi US 2013/0108382.
In regards to claim 5, Stanback as modified discloses the variable radius gash geometry of claim 1, Stanback as modified discloses that each of the end cutting edges is associated with a flute (16).
However, Stanback as modified fails to disclose that the flutes have an unequal flute indexing arrangement.
Nevertheless, Haraguchi further teaches that it is well known in the art of end mills, to have unequal flute indexing arrangements (see at least paragraph [0023]) to prevent deterioration of surface finish by diminishing chatter and vibration when machining (see also paragraph [0002]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to modify Stanback’s flutes such that they are unequal as taught by Haraguchi to prevent deterioration of surface finish by diminishing chatter and vibration when machining.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722